Citation Nr: 1622758	
Decision Date: 06/07/16    Archive Date: 06/21/16

DOCKET NO.  13-13 908	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Whether new and material evidence has been received to reopen the claim of service connection for posttraumatic stress disorder (PTSD), and if so, whether the reopened claim should be granted.


ATTORNEY FOR THE BOARD

D. Whitehead, Counsel










INTRODUCTION

The Veteran served on active duty from October 1980 to October 1983 and from July 1991 to December 1991.  He had service in the Southwest Asia Theater of Operations from July 1991 to November 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  

As an initial matter, the Board acknowledges that the RO denied the Veteran's application to reopen the claim for service connection for a psychiatric disorder in  February 2010.  Although the Veteran requested to reopen the denied claim in July 2010, he did not indicate a desire to appeal the February 2010 rating decision or submit new and material evidence within the appeal period.  As new and material evidence was not received within a year of the February 2010 rating decision, the decision is final.  See 38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. § 3.156(b) (2015) (new and material evidence received within the appeal period after a decision is considered as having been received in conjunction with the prior claim); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011) (VA must determine whether evidence received during the appeal period after a decision contains new and material evidence per 3.156(b) and failure to readjudicate the appeal after receipt of such evidence renders the decision non-final).

The Veteran was scheduled for a Travel Board hearing in April 2016, but he failed to appear and has not requested that the hearing be rescheduled.  As such, his hearing request is deemed withdrawn.

The record before the Board consists of electronic files known as Virtual VA and the Veterans Benefits Management System.

The reopened claim for service connection for PTSD is addressed in the REMAND that follows the ORDER section of the decision below.


FINDINGS OF FACT

1. In a February 2010 rating decision, the RO denied reopening the Veteran's claim for service connection for PTSD; the Veteran did not appeal the decision or submit pertinent evidence during the appeal period.

2.  Evidence added to the record subsequent to the decision includes evidence that is not cumulative or redundant of evidence previously of record and relates to unestablished facts necessary to substantiate the claims for service connection for PTSD.


CONCLUSION OF LAW

New and material evidence has been presented to reopen a claim of entitlement to service connection for PTSD.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Generally, a claim that has been denied in an unappealed decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2014).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim that has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2015).  The Court has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993).

Factual Background and Analysis

In a February 2010 rating decision, the RO denied reopening the claim for service connection for PTSD on the basis that new and material evidence had not been received.  While the RO acknowledged that the Veteran's VA treatment records now showed a diagnosis and treatment of PTSD, the RO determined there was no competent evidence relating the disorder to the Veteran's active duty service.  Although notified of this decision that same month, the Veteran did not timely file an appeal and did not submit additional evidence during the appeal period.   

Since the prior denial, the regulations concerning PTSD have been modified.  Currently, if a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(3).

Evidence associated with the record since the February 2010 rating decision includes an April 2013 statement from the Veteran's private psychiatrist who related the Veteran's current diagnosis of PTSD to traumatic experiences during his service in operation Desert Storm and a head injury he claims to have sustained due to a mine explosion during that same period of service.  In statements submitted since the last final denial of the claim, the Veteran claimed to have sustained head trauma and to have felt fearful during his time in Saudi Arabia.  The Board finds that this medical and lay evidence is not cumulative or redundant of the evidence of record at the time of the February 2010 rating decision.  Moreover, this evidence relates to unestablished facts necessary to substantiate the claims for service connection for PTSD.  Therefore, it is new and material, and reopening of the claim is in order.


ORDER

The Board having determined that new and material evidence has been received, reopening of the claim of entitlement to service connection for PTSD is granted.


REMAND

Additional development is needed before a decision can be reached for the reopened claim for service connection.

As noted above, the evidence of record includes an April 2013 letter from the Veteran's private psychiatric provider indicating that his current PTSD, as well as a schizophrenia diagnosis, is related to traumatic events during his service and an in-service traumatic brain injury.  However, the private psychiatric provider indicated that this opinion was provided without the benefit of a review of all of the pertinent evidence of record, to include VA treatment records relating the Veteran's psychiatric symptoms to a 1996 post-service assault.  Moreover, the private opinion is not supported by any medical rationale.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Therefore, while the opinion is not sufficient for adjudication purposes, the private physician's conclusion is enough to trigger VA's duty to assist the Veteran by providing him a VA examination to determination the etiology of the claimed psychiatric disorder.  The claim must be remanded for this purpose.  See 38 U.S.C.A. § 5103A; McLendon v. Nicholson, 20 Vet. App. 79 (2006) (recognizing that 38 C.F.R. § 3.159(c)(4) presents a low threshold for the requirement that evidence indicates a claimed disability may be associated military service for the purposes of a VA examination).

The Board acknowledges that the Veteran failed to appear for VA examinations scheduled for the claimed disorder in May 2011 and May 2015.  However, VA has determined that the Veteran is not competent to handle disbursement of VA funds, and the RO appointed a custodian for the Veteran.  This appeal is being prosecuted by the Veteran rather than the custodian.  Although the Veteran failed to report for VA examinations, the Board is unsure who was notified of the scheduled examinations- namely both the Veteran and his custodian.  See generally, Barrett v. Shinseki. 22 Vet. App. 457, 461 (2009) (notice rendered insufficient where it is provided to a known incompetent); see also 3.159(f) (2012); M21-1MR, Part 1, subpart 2, sec.A, chap. 1.  Therefore, the Board finds that in scheduling the Veteran for another examination, the RO or the Appeals Management Center (AMC) must send notice of the examination to the Veteran and his custodian.  They should be made aware, however, that pursuant to VA regulation, when a claimant, without good cause (illness or hospitalization of the claimant, death of an immediate family member, etc.) fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  38 C.F.R. § 3.655.

While on remand, the RO or the AMC should obtain all outstanding VA or private records pertinent to the claim.




Accordingly, the case is REMANDED for the following action:

1.  Undertake appropriate action to associate with the evidence of record any outstanding VA records and private medical records identified by the Veteran as pertinent to the remaining claim on appeal.

2.  Thereafter, the Veteran must be afforded a VA examination by a psychiatrist or psychologist to determine the nature and etiology of all acquired psychiatric disorders present during the period of the claim.  All pertinent evidence of record must be made available to and reviewed by the examiner.  Any indicated studies should be performed.

Based on the review of the Veteran's pertinent history and the examination results, the examiner should identify all acquired psychiatric disorders that have been present during the period of the claim.

The examiner should state an opinion as to whether there is a 50 percent or better probability that PTSD has been present at any time during the period of the claim due to a confirmed in-service stressor, or due to a stressor which relates to "fear of hostile military or terrorist activity."  The examiner should address in detail whether a confirmed in-service stressor supports a diagnosis of PTSD at any time during the period of the claim, whether the Veteran's symptoms relate to that in-service stressor, and whether the criteria for a diagnosis of PTSD are met.  If a diagnosis of PTSD is not made, the examiner should explain why the Veteran does not meet the criteria for the diagnosis.

With respect to each additional acquired psychiatric disorder present during the period of the claim, the examiner should state an opinion as to whether there is a 50 percent or better probability that the disorder is etiologically related to the Veteran's active service, to include an in-service head injury.

In providing the requested opinion, the examiner must consider and reconcile any conflicting medical evidence or opinions of record.  The examiner must also consider the Veteran's statements regarding the onset and progression of his psychiatric symptomatology.

A complete rationale for all opinions expressed must be provided.  If the examiner is unable to provide any required opinion, he or she should explain why.

3.  Provide notice of the scheduled VA psychiatric examination to the Veteran and his custodian and notify them that the consequences for failure to report for an examination without good cause may include denial of his claims.  38 C.F.R. §§ 3.158, 3.655.  In the event that the Veteran does not report for a scheduled examination, documentation in the record must show that notice scheduling the examination was sent to the last known address(es).  It must also be indicated whether any notice that was sent was returned as undeliverable.

4.  The RO or AMC should also undertake any other development it determines to be warranted.

5.  Then, the RO or AMC should adjudicate the reopened claim on a de novo basis.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, he should be provided a Supplemental Statement of the Case and the requisite opportunity to respond before the case is returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted. 
  
The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


